Citation Nr: 1541365	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected type II diabetes mellitus.

2.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected left lower extremity peripheral neuropathy.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected right lower extremity peripheral neuropathy.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  Jurisdiction over the claim is currently with the RO in New Orleans, Louisiana.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In the July 2012 Substantive Appeal, the Veteran requested a hearing at a local VA office (Travel Board hearing); however, in an April 2015 correspondence, the Veteran indicated that he did not request a Travel Board hearing, and that he would not drive, fly, or take the bus to a hearing.  Regardless, the Veteran was scheduled for a Travel Board hearing in July 2015 and the Veteran did not appear for the scheduled hearing.  He did not present good cause for not attending, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2015).

The Veteran initiated an appeal in a July 2012 Notice of Disagreement for the issue of service connection for ischemic heart disease pursuant to a September 2011 rating decision.  Pursuant to a December 2014 Statement of the Case, the Veteran 

did not timely perfect the appeal as to service connection for ischemic heart disease; therefore, this issue is not in appellate status and is not before the Board.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Increased Rating Claims

A December 2008 rating decision on appeal denied increased ratings in excess of 20 percent each for the service-connected diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy, and denied a TDIU.  In a January 2009 submission, the Veteran expressed disagreement with the December 2008 rating decision "denying entitlement to unemployability."  Considering the language and context of the Veteran's January 2009 statement, the Board finds that such statement is sufficient to constitute a Notice of Disagreement to the denial of increased ratings for diabetes and peripheral neuropathy of the lower extremities.  In the January 2009 statement, the Veteran also wrote that he is unable to stand due to the service-connected neuropathy and that the neuropathy was getting worse (which is associated with the service-connected diabetes mellitus).  See 38 C.F.R. § 20.201 (2015) (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a notice of disagreement, and special wording not required); see also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that VA has always been, and will continue to be, liberal, in determining what constitutes a Notice of Disagreement).

The RO issued a May 2012 Statement of the Case regarding entitlement to a TDIU.  No further Statement of the Case was issued (with the exception, as detailed in the Introduction section above, of a December 2014 Statement of the Case that addressed the issue of service connection for ischemic heart disease only); however, in December 2014, the RO issued a Supplemental Statement of the Case referring to the increased ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy, and a TDIU.  The RO's issuance of a supplemental Statement of the Case recognized that a Notice of Disagreement had been entered as to the issues of increased ratings in excess of 20 percent each for the service-connected diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.  See Marsh v. Nicholson, 19 Vet. App. 381 (2005) (holding that, where a SOC was issued, it had to be presumed that the RO issued the SOC only after it had made a determination that the NOD was either received or postmarked within the one-year appeal period).  

Pursuant to 38 C.F.R. § 19.31(a), a Supplemental Statement of the Case may not be used to announce a decision on an issue not previously addressed in a Statement of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1324 (Fed. Cir. 2007) (emphasizing a Supplemental Statement of the Case is appropriate for readjudication purposes and finding 38 C.F.R. § 19.31(a) confirms a Supplemental Statement of the Case may not announce decisions on issues not previously addressed in a preceding Statement of the Case).  As such, the Board finds that a Statement of the Case should be issued regarding the issues of increased ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy, notwithstanding the December 2014 Supplemental Statement of the Case that was already sent.

The receipt of the January 2009 Notice of Disagreement vests jurisdiction with the Board for purposes of ensuring that Statements of the Case are prepared on all issues for which there is disagreement.  Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to direct that a Statement of the Case be issued.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran is advised that these matters (increased ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy) are not before the Board at this time, and will be before the Board only if he timely files a Substantive Appeal after the Statement of the Case is issued.


TDIU

The Board finds that any decision with respect to the increased rating claims being remanded above may affect the appeal for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues of increased disability ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy because a hypothetical grant of the higher (increased) disability ratings could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because the some of the disabilities the Veteran contends makes him unable to secure substantially gainful employment are diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also January 2008 Statement Associated with Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case as to the issues of increased ratings for diabetes mellitus, left lower extremity peripheral neuropathy, and right lower extremity peripheral neuropathy (each individually rated at 20 percent disabling).  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 



